UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 5, 2011 (May 2, 2011) CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) *Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. On May 4, 2011, Chesapeake Energy Corporation (the “Company”) issued a press release announcing that AubreyK.McClendon, the Company’s Chief Executive Officer, has been named to the Forbes “CEO 20-20 Club”.The press release is attached as Exhibit 99.1 to this Current Report. Section 8 – Other Events Item 8.01 Other Events. On May 2, 2011, the Company issued a press release announcing the expiration of its previously announced cash tender offers for any and all of its outstanding 7.625% Senior Notes due 2013, 6.250% Euro-denominated Senior Notes due 2017, 6.875% Senior Notes due 2018, 7.250% Senior Notes due 2018 and 6.625% Senior Notes due 2020.In addition, the press release announced the extension and increase of the series maximums with respect to the cash tender offers for the Company’s outstanding 9.500% Senior Notes due 2015 and 6.500% Senior Notes due 2017.The press release is attached as Exhibit 99.2 to this Current Report Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits.See "Index to Exhibits" attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/ JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary Date:May 5, 2011 EXHIBIT INDEX Exhibit No. Document Description Chesapeake Energy Corporation press release dated May 4, 2011 – “CEO 20-20 Club” Chesapeake Energy Corporation press release dated May 2, 2011 – Senior notes tender offer
